IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                   NO. WR-90,447-01


                    EX PARTE JAMAKA RAY COTTINGHAM


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 744984-A IN THE 176TH DISTRICT COURT
                         FROM HARRIS COUNTY

     RICHARDSON, J. filed a dissenting opinion in which NEWELL, WALKER, and
SLAUGHTER, JJ., joined.
       Applicant was convicted of aggravated robbery and sentenced to thirty years’

imprisonment. After his conviction was affirmed and mandate issued, Applicant filed

this writ application claiming ineffective assistance of counsel. The trial court held a

hearing on Applicant's writ, where it was uncontroverted that the Applicant’s lawyer

failed to investigate a critical piece of evidence – known fingerprints – and present it at

trial. The trial court found that counsel claimed no strategic reason for his failure

to (1) investigate or discover the fingerprint evidence in the State’s file that was of

another defendant, Duran, (2) present evidence of Duran’s other crimes, or (3) argue

Duran was the perpetrator. The trial court found that this evidence clearly showed
                                                                                          2

deficient performance. Addressing prejudice, the trial court found that, had such

fingerprint evidence been presented at trial, it would have changed the outcome of the

proceedings: the State's case was weak, the State's only evidence was the victim's

purportedly vague identification testimony, which was undercut by the stress of having

two guns pointed at his head during the very brief encounter, and Applicant had

presented alibi evidence. The trial court found that there was no physical evidence

connecting Applicant to the crime, and “[h]ad counsel discovered and presented evidence

that the fingerprint found on the car used in the robbery belonged to Duran, who was

charged with an aggravated robbery and a murder committed within six weeks of the

Brown robbery, that Applicant was excluded as a source of fingerprints on the car, and

that a second person whom Duran named as an accomplice, Brisby Brown, matched the

fingerprints, there is a reasonable probability that the result of the trial would have been

different.” The trial court recommended, and the State and Applicant agreed with the

recommendation, that Applicant's conviction should be set aside and that he be granted a

new trial. The record supports the trial court's findings.

       Given all of these facts, it is difficult to envision why this Court believes Duran

would be willing to admit to another first degree felony to go along with his lengthy

criminal history. More than likely his testimony will require that a bench warrant be

issued, that he be transported back to Harris County from TDCJ, and that another hearing

be scheduled to obtain his testimony, where he would more than likely invoke his Fifth

Amendment right not to testify.

       Although Applicant included in his writ application a claim of actual innocence,

he has failed to urge that ground and he has failed to argue its merit. Neither Applicant
                                                                                         3

nor the State pursued any type of findings by, or recommendation from, the trial court

related to the claim of actual innocence, and none were made. The Court has not

considered such claim to be before it. Yet today the Court remands this application to the

trial court for credibility findings. Unless this Court is considering his actual innocence

claim, these findings are not relevant.

       The trial court's findings of ineffective assistance of counsel are supported by the

record, and without any urging whatsoever by Applicant of actual innocence, there is no

need to delay the Court’s decision to grant relief. The conviction should be set aside.

Respectfully, therefore, I dissent.

Filed: October 7, 2020

Publish